Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 05-2269

                       TUTTY ANDAYANI, et al.,

                              Petitioners,

                                     v.

              ALBERTO R. GONZALES, Attorney General,

                               Respondent.


                ON PETITION FOR REVIEW OF AN ORDER
                OF THE BOARD OF IMMIGRATION APPEALS


                                  Before

                         Lynch, Circuit Judge,

              John R. Gibson,* Senior Circuit Judge,

                     and Howard, Circuit Judge.



     William E. Graves, Jr. and Graves & Doyle for petitioner.
     Peter D. Keisler, Assistant Attorney General, Civil Division,
Greg D. Mack, Senior Litigation Counsel, and Thomas L. Holzman,
Special Attorney, United States Department of Justice, Civil
Division, Office of Immigration Litigation, for respondent.



                              July 13, 2007



     *
      Of the United States Court of Appeals for the Eighth
Circuit, sitting by designation.
              Per Curiam.     Tutty Andayani, her husband, and their two

minor children,1 petition for review of an order of the Board of

Immigration      Appeals     (BIA)    summarily   affirming    an   Immigration

Judge’s      (IJ)   denial    of     their    applications    for   asylum   and

withholding of removal.         We deny the petition.

              Andayani is a native and citizen of Indonesia who, with

her two children, entered the United States on September 7, 2001 as

a non-immigrant with authorization to remain until February 6,

2002.       Her husband, also a native and citizen of Indonesia, had

previously been admitted to the country on a visa.                  The entire

family overstayed their authorizations.

              In March 2002, Andayani filed an application for, inter

alia, asylum and withholding of removal, and was subsequently

interviewed by an asylum officer.2             The officer did not grant the

application.        Subsequently, the Immigration and Naturalization

Service (“INS”) filed a Notice to Appear charging that Andayani,

her husband, and her two children were subject to removal.

              Thereafter, a hearing was held before an IJ at which



     1
      Andayani is designated as the lead petitioner in this case.
Because the claims of her husband and their two minor children are
derivative of Andayani’s asylum application, we do not discuss them
separately. See 8 U.S.C. § 1158(b)(3); Silva v. Ashcroft, 394 F.3d
1, 4 n.4 (1st Cir. 2005).
        2
      Andayani also sought relief under the Convention Against
Torture but has not briefed this claim on appeal, and therefore, we
consider it waived. See Mediouni v. INS, 314 F.3d 24, 28 n.5 (1st
Cir. 2002).

                                        -2-
Andayani and her family admitted the factual allegations in the

Notice to Appear, conceded removability, and asked for asylum and

withholding of removal.           Andayani testified in support of her

application as follows.

            In 2001, Andayani lived with her husband and two children

in Bandung, Indonesia.       She characterized herself as a “moderate”

Muslim and anti-fundamentalist but stated that as a “native” and a

Muslim, she felt a certain degree of safety.

            Andayani’s husband came to the United States to study in

early 2001.      Shortly thereafter, Muslim “extremists” from a group

called   the    “Jihad    Army”   began   visiting   houses     in    Andayani’s

neighborhood, asking for donations and participants to carry out

their plans.

            Initially, the men asked Andayani to join them, but when

she   refused,    they    demanded   money   and   threatened    her    and   her

children.      They asked about Andayani’s husband and became upset

when they learned he had gone to the United States.                  They called

her husband a traitor and did not believe Andayani when she said

she had no money.        Andayani convinced the men to come back in two

days for the money.       They returned as requested and collected the

equivalent of about $50 U.S. dollars. Over the next several weeks,

these individuals returned several more times, and Andayani paid

them the equivalent of about $200 U.S. dollars in total.

            Andayani tried reporting the problem to the police, but


                                      -3-
the police insisted on bribes and refused to take action. Andayani

later sold her house in the summer of 2001 and moved to live with

her parents in Jakarta.     She experienced no further problems until

she left for the United States in September 2001.

           The IJ found Andayani credible but concluded that she

failed to demonstrate an entitlement to relief.         The IJ based this

finding   on   Andayani’s   success   in   relocating   within   Indonesia

without further significant incident.          The IJ also noted that

Andayani did not claim any physical violence and the only damage to

her property was damage to her front door because it had been

kicked in by the extremists during one of the visits.            Andayani

appealed to the BIA, which affirmed without opinion. Andayani then

timely petitioned this court for review.

           Where the BIA summarily affirms the IJ’s decision, we

review the IJ’s decision directly.3         Tota v. Gonzales, 457 F.3d

161, 165 (1st Cir. 2006); Akinfolarin v. Gonzales, 423 F.3d 39, 42

(1st Cir. 2005); 8 C.F.R. § 1003.1(e)(4).           We review the IJ’s

denial of asylum and withholding of removal under the “substantial

evidence” standard.    Chreng v. Gonzales, 471 F.3d 14, 21 (1st Cir.

2006).    Under this standard, the decision will stand unless the



     3
      Andayani asserts that the BIA’s use of its summary affirmance
procedure, see 8 C.F.R. § 1003.1(e)(4), denied her due process of
law.    We have rejected such challenges before, see Disu v.
Ashcroft, 338 F.3d 13, 18 (1st Cir. 2003); Albathani v. INS, 318
F.3d 365, 375-79 (1st Cir. 2003); El Moraghy v. Ashcroft, 331 F.3d
195, 205-06 (1st Cir. 2003), and do so again.

                                  -4-
record evidence “would compel a reasonable factfinder to make a

contrary determination.”        Pan v. Gonzales, 445 F.3d 60, 61 (1st

Cir. 2006).

             Under the Immigration and Nationality Act (“INA”), the

Attorney General or the Secretary of Homeland Security may grant

asylum to an applicant who establishes “refugee” status.                          8 U.S.C.

§   1158(b)(1)(A).        Applicants     can    meet       this     burden        by    (1)

demonstrating    past     persecution    on    the       basis    of     one      of   five

statutory grounds: race, religion, nationality, membership in a

particular social group, or political opinion; or (2) establishing

they have a well-founded fear of future persecution based on one of

the   five    statutory     grounds.         See     8    C.F.R.        §     208.13(b).

Establishing a well-founded fear of future persecution requires

applicants to demonstrate that their fear is both genuine and

objectively reasonable. See Khem v. Ashcroft, 342 F.3d 51, 53 (1st

Cir. 2003).    By establishing past persecution, applicants create a

rebuttable     presumption      of   a   well-founded             fear       of    future

persecution.     See 8 C.F.R. § 208.13(b)(1).

             Andayani   first    asserts      that       the     IJ’s       decision     is

unsupported because she established past persecution as a result of

harassment on account of her perceived religious status as a

“moderate” Muslim.        Past persecution requires “more than mere

discomfiture, unpleasantness, harassment, or unfair treatment.”

Nikijuluw v. Gonzales, 427 F.3d 115, 120 (1st Cir. 2005).                         Conduct


                                       -5-
of the quality and degree experienced by Andayani does not compel

a finding of persecution. See Susanto v. Gonzales, 439 F.3d 57, 59

(1st       Cir.    2006)    (affirming     finding    of     no    persecution   where

petitioners were subjected to vandalization of their home, bombing

of their church, and threats from crowds); see also Bocova v.

Gonzales, 412 F.3d 257, 263-64 (1st Cir. 2005) (affirming finding

of no persecution where petitioner suffered two police beatings

within two years); Nelson v. INS, 232 F.3d 258, 263-64 (1st Cir.

2000) (compiling cases; affirming finding of no persecution where

petitioner was subjected to three episodes of solitary confinement,

physical abuse, periodic surveillance, threatening phone calls, and

occasional stops and searches).4

                  Andayani also has failed to show that the IJ’s rejection

of her future persecution claim was unsupported by substantial

evidence.           To    show   a    well-founded    fear    of    persecution,   “an

applicant          must    not   only    harbor   a    genuine      fear   of    future

persecution, but also must establish an objectively reasonable

basis for that fear.”                Toloza-Jimenez v. Gonzales, 457 F.3d 155,

161 (1st Cir. 2006) (quoting Laurent v. Ashcroft, 359 F.3d 59, 65


       4
      Andayani challenges the cases relied on by the IJ to support
the finding of no persecution, Disu v. Ashcroft, 338 F.3d 13 (1st
Cir. 2003), Velasquez v. Ashcroft, 342 F.3d 55 (1st Cir. 2003), and
Khem v. Ashcroft, 342 F.3d 51 (1st Cir. 2003), on the grounds that
they are either factually distinguishable or involved less credible
applicants. The IJ, however, only referred to those cases to make
the general point that Andayani’s claim does not rise to the level
of past persecution.    The differences between these cases and
Andayani’s do not undermine the soundness of the IJ’s decision.

                                            -6-
(1st   Cir.    2004)).    Andayani       contends   that   the   IJ   failed   to

appreciate her fear of returning to Indonesia because he did not

adequately consider the United States State Department Country

Condition Report on Indonesia as evidence of targeted persecution

of Muslim moderates by armed Islamic fundamentalist groups.

              We have held that State Department Reports are “generally

probative of country conditions,” but that their findings must be

considered within the context of the petitioner's specific claim.

Chreng, 471 F.3d at 21.       The Country Condition Report does show

that there are certain parts of Indonesia where armed extremist

groups attack Muslims.      But the Report does not suggest that these

abuses take place in Jakarta, where Andayani moved after receiving

the threats.

              An ability to relocate to another part of the country to

avoid persecution weighs heavily against a well-founded fear of

future   persecution.        See     8    C.F.R.    §   1208.13(b)(1)(i)(B),

(b)(2)(ii); see also Susanto, 439 F.3d at 61 (family relocated to

safer region during violent riots).             This is particularly true

where, as here, the applicant’s relatives have lived peacefully in

another part of the country for an extended period.               See Silva v.

Ashcroft, 394 F.3d 1, 7 (1st Cir. 2005) (applicant’s wife and

daughter lived peacefully for a year at a relative’s house in

another area); Velasquez, 342 F.3d at 59 (numerous relatives of

petitioners lived undisturbed in another part of the country for


                                     -7-
over   twenty   years),   abrogated    on   other   grounds   by   Bocova   v.

Gonzales, 412 F.3d 257 (1st Cir. 2005); see also Aguilar-Solis v.

INS, 168 F.3d 565, 573 (1st Cir. 1999) (“[T]he fact that close

relatives continue to live peacefully in the alien's homeland

undercuts the alien's claim that persecution awaits his return.”).

Andayani’s parents have lived in Jakarta for many years without

ever   being    bothered    by   fundamentalist       Islamic      militants.

Accordingly, substantial evidence supports the IJ’s conclusion that

Andayani does not have a well-founded fear of future persecution.5

            For these reasons, the denials of Andayani’s claims for

asylum and withholding of removal are supported by substantial

evidence.   The petition for review is therefore denied.




       5
       Since Andayani failed to satisfy the more lenient asylum
standard, she cannot satisfy the more demanding withholding of
removal standard. See Romilus v. Ashcroft, 385 F.3d 1, 8 (1st Cir.
2004).

                                      -8-